               Case 1:20-cv-00703-DAE Document 20 Filed 09/17/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                            )
MARYAM ESFANDIARI,                                          )   CASE NO. 1:20-cv-00703-LY
                                                            )
                                    Plaintiff,              )
                                                            )
                  vs.                                       )
                                                            )
                                                            )
BRITISH AIRWAYS, P.L.C.,                                    )
AND AMERICAN AIRLINES, INC.                                 )
                                    Defendant.              )
----------------------------------------------------------- x

               MOTION FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendant AMERICAN AIRLINES, INC. (hereinafter “American Airlines”), by and

through its attorneys of record, Jackson Walker L.L.P., presents the Court with its Motion for

Withdrawal and Substitution of Counsel, and respectfully states as follows:

          1.       Attorneys Katherine A. Staton and Jean R. Phillips of Jackson Walker L.L.P. are

current attorneys of record for American Airlines in this matter.

          2.       On July 27, 2020, this Court issued an Order granting the Motions for Admission

Pro Hac Vice of Anthony U. Battista and Jonathan D. Kaufman to appear on behalf of defendant

British Airways, P.L.C. in the above-caption case.

          3.       British Airways, P.L.C. accepted American Airlines’ defense tender for this

matter.

          4.       American Airlines requests that attorneys Katherine A. Staton and Jean R.

Phillips of Jackson Walker L.L.P. be allowed to withdraw as American Airlines attorneys of




26818017v.1
             Case 1:20-cv-00703-DAE Document 20 Filed 09/17/20 Page 2 of 3




record and the following new attorney of record be substituted in their stead: Anthony U. Battista

and Jonathan D. Kaufman, Condon & Forsyth LLP, 7 Times Square, 18th Floor, New York,

New York 10036 and Jeffrey W. Hellberg, Jr. of Wick Phillips Gould & Martin, LLP, 3131

McKinney Avenue, Suite 100, Dallas Texas 75204.

        5.       Plaintiff’s counsel does not oppose the substitution.

        6.       A copy of the proposed order is attached hereto as Exhibit A.

        WHEREFORE, American Airlines respectfully requests this Honorable Court grant its

Motion for Withdrawal and Substitution of Counsel.

Dated: September 11, 2020
                                               Respectfully submitted,

                                               _/s/ Katherine Staton
                                                Katherine A. Staton
                                                State Bar No. 02815650
                                                Jean R. Phillips
                                                State Bar No. 24096412

                                               JACKSON WALKER L.L.P.
                                               2323 Ross Ave. Suite 600
                                               Dallas, Texas 75201
                                               (214) 953-6000
                                               (214) 953-5822 – Fax

                                               JACKSON WALKER L.L.P.
                                               100 Congress, Suite 1100
                                               Austin, Texas 78701
                                               (512) 236-2314
                                               (512) 236-2002 – Fax

                                               Attorneys for Defendant
                                               AMERICAN AIRLINES, INC.

AGREED:

/s/ Anthony U. Battista ______
Anthony U. Battista
(Admitted pro hac vice)


26818017v.1
             Case 1:20-cv-00703-DAE Document 20 Filed 09/17/20 Page 3 of 3




Jonathan D. Kaufman
(Admitted pro hac vice)
CONDON & FORSYTH LLP
7 Times Square, 18th Floor
New York, New York 10036
Telephone: (212) 490-9100
Facsimile: (212) 370-4453

   - and -

Jeffrey W. Hellberg, Jr.
State Bar of Texas No. 00796738
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 100
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

Attorneys for Defendant
BRITISH AIRWAYS, P.L.C.

                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that she electronically served the foregoing MOTION
FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL on opposing counsel (listed
below) using the CM/ECF system on September 174, 2020:

Blake V. Erskine, Jr.
berskin@erskine-blackburn.com
Mark B. Blackburn
mblackburn@erskine-blackburn.com
Timothy Moss
tmoss@erskine-blackburn.com
ERSKINE & BLACKBURN, L.L.P.
6618 Sitio Del Rio Blvd.,
Building C-101
Austin, Texas 78730
Tel: (512) 684-8900
Fax: (512) 684-8920


                                                       _/s/ Katherine Staton
                                                       Katherine A. Staton
                                                       Attorneys for Defendant
                                                       AMERICAN AIRLINES, INC.



26818017v.1
